Citation Nr: 0803914	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-28 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1994 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision on 
behalf of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
August 2004.  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2007).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b)

In this case, the veteran claims he has a chronic left ankle 
disability as a result of compensating for his service-
connected right ankle disability.  The Board notes that the 
February 2005 rating decision referred to service treatment 
records demonstrating fractures of the left tibia and fibula 
with surgical left ankle repair as a result of a 1992 motor 
vehicle accident.  In correspondence dated in March 2005 the 
veteran denied having sustained any such injuries and a 
review of the available service treatment records includes no 
evidence of the injuries described.  The present record, 
however, includes no completed service enlistment or 
separation examination reports.  

The available service treatment records show the veteran 
sustained a right ankle fracture in June 1995 and that he 
underwent an open reduction and internal fixation.  The 
records are negative for complaint, diagnosis, or treatment 
for a left ankle disorder.  VA treatment records signed by 
Dr. J.K. in June 2004 noted the veteran had a past medical 
history including a broken right ankle with fixation and that 
as a result he had developed a left ankle sprain with 
diagnosis in about late 1997.  VA examination in January 2005 
noted the veteran walked with an antalgic gait favoring the 
right foot and that his shoes were worn greater on the left.  
No diagnosis of a left ankle disorder, however, was provided.  

In VA medical correspondence dated in November 2005 Dr. J.K. 
noted the veteran had depended more on his left leg since his 
injury in service and that he had developed chronic left 
ankle pain/sprain/arthritis that was probably more likely 
than not related to this dependence.  It was also noted that 
a magnetic resonance imaging (MRI) scan was pending.  A 
January 2006 MRI scan of the left foot revealed no 
significant abnormality at the attachment of the peroneus 
brevis or peroneus longus tendons and other tendons and 
ligaments about the ankle and foot that were intact.  There 
was evidence, however, of joint fluid in the 
metatarsophalangeal, calcaneal talar, and calcaneal cuboid 
joints which were suspicious for inflammatory arthritis.  No 
additional comment as to the etiology of any left ankle 
disorder subsequent to this MRI report was provided.  In 
light of the present evidence of record, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain any additional service treatment 
records, to include any available 
enlistment, separation, or physical 
evaluation board examination reports.

2.  The veteran should be scheduled for 
an appropriate VA medical examination for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
present left ankle disorder as a result 
of his service-connected right ankle 
disability.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



